 FLORIDA STEEL CORPORATIONFlorida Steel CorporationandUnited Steelworkers ofAmerica,AFL-CIO. Cases 11-CA-5943 and 11-CA-5946September23, 1976SUPPLEMENTAL DECISION AND-CLARIFICATION OF ORDEROn November 20, 1975, the National Labor Rela-tions Board issued a Decision and Order I in theabove-entitled proceeding in which it found that theRespondent has engaged in unfair labor practiceswithin the -meaning of Section 8(a)(1) and (3) of theAct. The Board ordered,inter alia,that the Respon-dent cease and desist from refusing to institute itsnew quarterly wage review policy (TEAM) and fromrefusing to grant wage increases thereunder pursuantto such review to bargaining unit employees at itsCharlotte plant, Croft, North Carolina, and fromwithholding certain fringe benefit increases, listed infootnote 3 of the Decision, from these employees.Thereafter, on December 5, 1975, the GeneralCounsel filed a motion for reconsideration and tomodify the Decision and Order of the Board inwhich it contends,inter alia,that "it would appear"the Board has limited monetary recovery to the payraises employees would have received from August15, 1974, to April 19, 1975, when the complaint is-sued,without ordering ongoing implementation ofthe TEAM policy of quarterly wage reviews and in-creases, if applicable. The General Counsel similarlyinterprets the remedy for withholding of corporate-wide fringe benefits as impliedly limited to April 23,1975, the date of the hearing when amendment wasmade to include then recent fringe benefit withhold-ings, and contends that the instant unfair labor prac-tice case warrants a broader remedial order.On December 12, 1975, the Charging Party (Unit-ed Steelworkers of America, AFL-CIO, herein calledtheUnion) also filed a motion for reconsiderationand/or clarification of the Decision and Order of theBoard in which it suggests that the Board removefrom the remedial language in its Decision referenceto granting "the same" increases to unit and nonunitCharlotte employees, which tends to imply that theBoard has found that nonunit employees traditional-ly receive the same TEAM increases as unit employees,when, in fact there is no evidence on the issue, andthe history of such increases indicates, that produc-tion and maintenance employees "traditionally re-ceive increases considerably greater than those grant-ed to nonunit employees." It approves that part of'221 NLRB 554.123the Board language declining to set a specific hourlyamount for the omitted TEAM increases. It also sug-geststhe feasibility of the Respondent's conducting awage survey to ascertain wages appropriate at an ear-lier point in time.Also received, on December 12, was Respondent'smotion to strike the General Counsel's motion. Itcontends that "drastic" changes in the remedy arerequested embracing matters not alleged or litigated;that the remedy here follows the appropriate remedyalready considered and resolved in the earlier casereported at 220 NLRB,260 (1975), which is currentlypending on review before the Court of Appeals forthe District of Columbia. In its covering letter of De-cember 10, Respondent states that it is "operating onthe assumption" that under the Board's Rules andRegulations, Section 102.48(d) and 102.49, no re-sponse on the merits by it would be acceptable.,unlessdirected by the Board, hence its motion to strike isdirected solely to the "jurisdictional question" ofwhether the General Counsel's motion is proper atthis time.In view of the foregoing, the Board, on February11, 1976,_ issued to Respondent a Notice To ShowCause why the Decision and Order should not bemodified to include certain of the changes requestedby the General Counsel and the, Charging Party. Inits response to the notice, the Respondent contends,inter alia,that it would be inappropriate to require itto grant the TEAM wage increases and benefit im-provements to the Charlotte employees who are rep-resented by a certified bargaining agent 2 becausesaid increases are mandatory subjects of bargaining.Further, Respondent asserts that, as the Board de-nied the Motion for Summary Judgment and direct-ed a hearing 3 inFlorida Steel Corporation,4involvingthe same parties and the same issues as raised here-in,' it would be anomalous for the Board herein tochange its Order as requested by the General Coun-sel because the purpose of the directed hearing is todecide those issues raised by the General Counsel'smotion for reconsideration.The General Counsel has since filed an oppositionto the Employer's response to theiNotice To ShowCause, emphasizing that "the need for an open-end-ed remedy" was not revealed until it became clearthat the Respondent "had embarked upon a career of2 The Union was certified on January 11, 19743 In fact, the Board denied the Motion for Summary Judgmentbecausethe Respondent, having originally admittedin its answerto the complaint towithholding wage and benefitincreasesfrom the Charlotteunit employeesbecause theyselected theUnion, amended its answer to deny any withhold-ing for that reason222 NLRB 586 (1976)5The issuesare the same in the sensethat the failureto institute thequarterly wage review has been asserted with respect to a new quarter Nofringe benefitsare involved226 NLRB No. 25 124DECISIONSOF NATIONALLABOR-RELATIONS BOARDcontinuing to violate the Act in the identical fashionas it previously had...." It contends' that theBoard's reason for denying the Motion for SummaryJudgment in the later, Volume 222case,. involvesonly a factual dispute having no relevance to modifi-cation of remedy in the instantcase,and renews itsrequest for modification of the Order.Having -carefully considered the matter, we havedecided toissuethis supplemental decision for thepurpose of eliminating possible ambiguity to the ap-plication of our original order of November 20, 1975,though,as itstands, it represents an on-going man-date to "ceaseand desist from refusing to institute"in the Charlotte unit the corporatewide wage reviewpolicy and wages thereunder, and to grant the fringebenefits normally applied to all facilities.By its Decision and Order, the Board intended Re-spondent to fully implement at Charlotte its newquarterly wage review policy and give wage increasesthereunder to Charlotte unit employees in the appro-priate amount but not necessarily the same as thatgiven nonunit employees at Charlotte, and to grantto those -employees all the fringe benefit improve-mentsgranted corporatewide to Respondent's otheremployees. These wage and benefitincreases are tobe granted without further delay, even though,'Re-spondent is engaged in bargaining with the Charlotteemployees' certified bargaining representative, unlessthe Union now objects.6Contrary to the Respondent's assertions, this orderdoes not substitute the Board's judgment on a specif-icwage policy for the judgment of the bargainingparties.The parties are free to vary this policy byagreement arrived at, through good-faith collectivebargaining. In the meantime, however, in the contextof this case where the certified Union in an atmo-sphere charged with hostility to unionization has re-quested that the wage policy be implemented, theRespondent may not refuse to provide unit employ-eeswith the benefits of a wage policy which theywould receive but for their selection of the Union astheir collective-bargaining representative, normayRespondent refuse to provide them with the fringebenefits granted on a corporation wide basis.In reaching our Decision, we are mindful of theprincipal that an employer "in a context of good-faith bargaining, and absent other proof of unlawfulmotive," is priviledged to withhold from organized6 Our original decision noted at fn. 5 that the Union at a bargainingsession on November 7, 1974, requested that the r s wage policy be imple-mented.employees wage and benefit increases granted to un-organized employees or to condition their grant-uponfinal contract settlement 7 However, Respondent'shistory of unfair labor practices similar to those com-mitted herein,' and its recent history of other types offlagrant violations,' indicate a course ofunlawfulconduct taken by Respondent in the service of de-signsinimical to the collective-bargaining process. Aswe find Respondent's withholding action to be a partof its unlawful conduct, we view said withholding asrepugnant to statutory policy, not to be justified asconduct serving legitimateinterestsof the Respon-dent.Accordingly, we hereby clarify our order by pro-viding that the Respondent's obligation to pay fringebenefits granted corporatewide and to implement theTEAM wage policy corporatewide, which obligationwas specifically made retroactive, continued duringthe period that has intervened from the date of theoriginal Decision (November 20, 1975) until the dateof this Supplemental Decision. In addition, Respon-dent in the future is to notify the bargaining repre-sentative of the imminent implementation of sched-uledTEAMincreases,and corporatewide fringebenefits and offer to, place said benefits into effectfor unit employees at Charlotteunless theUnion asbargaining representative objects.10Further, as Respondent's course of unlawful con-duct has the foreseeable consequenceof frustratingthe bargaining process,'' we order as part of the rem-edy for this conduct that the Respondent furnish theRegional Director of Region 11 with a sworn reportwithin 15 days following each notification to the bar-gaining representative that a TEAM or fringe benefithas been offered to unit employees through their bar-gaining representative, of the fact of that offer and itsaction with respect thereto.It ishereby ordered that the original Decision andOrder, shall be read in the light of the abovediscus-sion, including the specific additions of the three sen-tences immediately, above.7 Shell Ohl Company, Incorporatedand HawaiiEmployers'Council, 77NLRB 1306 (1948);Chevron Oil Company, Standard Oil Company of TexasDivision,182 NLRB 445 (1970).8 SeeFlorida Steel Corporationcases at 220NLRB 260 (1975);220 NLRB1201 (1975), enfd. 538 F.2d 324— (C A. 4, 1976), 221 NLRB371 (1975); 221NLRB 554 (1975)9SeeFloridaSteel Corporationcases at 214NLRB 264 (1974); 215 NLRB97 (1974), 220 NLRB 225 (1975); 222 NLRB 955 (1976), 223 NLRB 174(1976).10Nothingcontained in this Decision is intended to operate in derogationof the rights and obligations of the parties to recast their relationship withrespect tosuch mattersthrough good-faith collective bargaining.We note that the Unionherein has been certifiedfor nearly 2-1/2 yearsand there is no evidence that any meaningful bargaining has taken place.